Per Curiam.
An alternative writ of mandamus was issued out of this court on February 23d, 1927. The writ was directed to the building inspector of the city of East Orange to compel him to issue a permit to erect a four-story building or apartment house, containing thirty-two apartments on premises known as No. 145 North Arlington avenue, in East Orange.
The permit was refused on the ground that it would be in violation of an ordinance of the city of East Orange, approved March 16th, 1921, prohibiting such a building on lands located in what the ordinance defines as “small volume residence district.” The ordinance provides that in such a district only certain enumerated uses shall be allowed, among which is not included apartment houses. A return was filed to the alternative writ of mandamus. A demurrer was then filed to the return. A stipulation of facts was made part of the printed book sent up with the record. In this situation, we think our decision, in the recent case of Koplin v. Village of South Orange, 6 N. J. Mis. R. 489, is applicable and controlling; applying that decision to the facts of this case, the demurrer is overruled and a peremptory writ of mandamus is refused.